Citation Nr: 0032361	
Decision Date: 12/12/00    Archive Date: 12/20/00

DOCKET NO.  99-09 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased rating for bilateral pes 
planus, currently evaluated as 10 percent disabling.

2.  Entitlement to special monthly pension based on the need 
for regular aid and attendance or upon housebound status.

3.  Whether a November 1993 rating decision that denied 
service connection for a heart condition should be revised or 
reversed on the grounds of clear and unmistakable error.


REPRESENTATION

Appellant represented by:	Kentucky Division of Veterans 
Affairs



ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from July 1944 to January 
1947.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from March 1999 and December 1999 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Louisville, Kentucky.

The veteran failed to appear before a scheduled hearing 
before a Veterans Law Judge in October 1999.  


REMAND

In an October 1999 statement the veteran's representative 
raised the issue of clear and unmistakable error (CUE) in the 
denial of service connection for a heart condition by the RO 
without specifying or identifying the particular rating 
decision(s) at issue.  The RO limited its adjudication to 
whether a November 1993 RO decision was CUE in denying the 
veteran's claim for a heart condition.  However, in October 
1994 the RO denied a claim for service connection for a 
cardiovascular disorder, and in October 1995 the RO denied 
service connection for a cardiovascular condition to include 
hypertension.  The Board notes that the RO has not 
adjudicated whether there was CUE in the October 1994 or 
October 1995 denials.  Clarification is needed as to the 
parameters of the veteran's CUE claim.

The veteran seeks an increased rating for his bilateral pes 
planus and he seeks entitlement to special monthly pension 
based on the need for regular aid and attendance or upon 
housebound status.  The RO denied these claims by rating 
action in March 1999.  The denial of an increased rating for 
pes planus was based on a February 1999 VA examination of the 
veteran's feet.  The claim for special monthly pension was 
denied based on a July 1998 VA aid and attendance 
examination.  In his April 1999 notice of disagreement, the 
veteran stated that his conditions had worsened over the 
previous three weeks.  Since the veteran claims that his 
disabilities have increased in severity since he was 
examined, new VA examinations are necessary in order to 
determine the current extent of the veteran's disabilities 
prior to review of his claims.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the veteran and 
request that he identify specific names, 
addresses, and approximate dates of 
treatment for all health care providers 
who may possess additional records 
pertinent to his claims.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
all pertinent treatment records 
identified by the veteran that have not 
been secured previously.  These should 
include copies of all VA treatment 
records dated subsequent to May 1998.

2.  The RO should contact the veteran and 
his representative and request express 
identification of the rating decision or 
decisions that are the subject of the 
veteran's claim of CUE relative to prior 
denial of service connection for 
disability of the heart, noting the RO 
decisions in October 1994, October 1995, 
and November 1993.  Pursuant to receipt 
of response to such request for 
clarification, the RO should take 
appropriate adjudicatory and development 
action.

3.  The RO should provide the veteran a 
VA medical examination to determine the 
nature and extent of his service-
connected bilateral pes planus.  

4.  The RO should provide the veteran 
with a VA examination for housebound 
status or need for regular aid and 
attendance.  The veteran's claims folder 
should be made available to the examiner 
for review prior to the examination.

5.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

6.  Thereafter, the RO should 
readjudicate the current issues on 
appeal.  If the benefits sought on appeal 
are not granted to the veteran's 
satisfaction or if a timely notice of 
disagreement is received with respect to 
any other matter, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
given an appropriate opportunity to 
respond thereto.  The veteran should be 
informed of the requirements to perfect 
an appeal with respect to any new issue 
addressed in the supplemental statement 
of the case.

 
Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	U. R. POWELL 
	Veterans Law Judge
	Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2000)




